Citation Nr: 1430057	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  94-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which effectuated a July 2008 Board decision that granted service connection for PTSD and assigned an initial noncompensable (zero percent) disability evaluation effective February 1, 1993.

Beyond the granting of service connection for PTSD by the Board, in a separate September 2009 decision, the Board granted an evaluation of 30 percent disabling for the Veteran's PTSD for the entire period on appeal.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2011, the Court issued a Memorandum Decision vacating and remanding for readjudication that portion of the Board's September 2009 decision denying entitlement to an initial disability evaluation for PTSD in excess of 30 percent.  

Following the direction of the Court, in an October 2012 decision, the Board denied entitlement to an initial disability evaluation for PTSD in excess of 30 percent, addressing the Court's concerns from the prior Board decision that had granted the claim to 30%.  The Veteran appealed that decision to the Court.  

In October 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the October 2012 decision and remanded the matter to the Board for action consistent with the terms of the JMR.  

In this JMR, the Parties agreed that the Board should provide an "adequate" statement of reasons or bases that explicitly considers the evidence of suicidal ideation in a March 1993 VA examination report and explain whether a "staged" rating is warranted based on said evidence. 

Here, the Board respectfully notes that on page 11 in that October 2012 decision it acknowledged the March 1993 examination report evidence of fleeting and infrequent suicidal ideation and provided an analysis of that evidence in the context of that report and contemporaneous evidence.  Indeed, the Board devoted a detailed paragraph to such analysis at that point.  On page 4 of that decision, the Board explained the meaning of staged ratings, citing to the seminal case, Fenderson v. West, 12 Vet. App. 119 (1999).  The Board explained application of all potentially applicable rating criteria in 6 pages of detailed analysis that took into account all of the evidence.  In that analysis, the Board provided another lengthy paragraph addressing the March 1993 reported suicidal ideation on pages 15-16 of the decision, explaining why it did not give rise to a higher rating.  On page 16 of that decision, the Board stated "[n]o staged rating is warranted."  

The Board cites the history above in light of the fact that this case has been ongoing for more than 20 years.  It appears the Veteran is in a nursing home and in ill health, making the need for a final adjudication on the merits of the Veteran's contentions critical.  

That being said, the Board is bound by the JMR and therefore endeavors to even more effusively describe, beyond what has been done in the past, in an "adequate" statement, why the March 1993 notation of fleeting and intermittent suicidal ideation, taken alone or with the other evidence of record, does not give rise to a rating higher than 30 percent for any time on appeal.  

The VA apologizes to the Veteran for the delay in the full adjudication of his case. 

It is also noted that both the December 2011 Memorandum Decision and the October 2013 JMR focused on the Board's reasons and bases with regard to the March 1993 examination report, as explained in more detail below.  In a recent case, the Court provided the following:  

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed.  

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

Pursuant to this guidance, the Board has focused on the terms of the JMR, as instructed.

Furthermore, in the December 2011 Memorandum Decision, the Court addressed several other arguments, in separate headings, finding no remandable or reversible error in the Board's previous decision.  In the October 2013 JMR, the Parties did not identify any other deficiencies in the Board's decision.  Therefore, in this decision, the Board has again explained its analysis of the relevant evidence but with even more added emphasis (beyond what has been done in the past) on the March 1993 examination report regarding fleeting and intermittent suicidal ideation.  It also addresses evidence added to the record since the Board's last decision.  

Finally, it is noted that in a February 2014 rating decision, the RO again adjudicated the Veteran's claim of entitlement to a rating higher than 30 percent for service-connected PTSD, taking into account recent evidence.   


FINDING OF FACT

The Veteran's PTSD is shown to have been productive of no more than definite social and industrial impairment, and no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as manifested by symptomatology that includes fleeting and intermittent suicidal ideation, anger, depression, difficulty sleeping at night, hypervigilance, and an exaggerated startle response; it is not shown to be productive of considerable social and industrial impairment, or occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013); 4.132, DC 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

It is important to note the significant efforts of the Board to resolve all reasonable doubt in the Veteran's case, leading to several grants by the Board of benefit to the Veteran.  In July 2008, the Board granted service connection for PTSD.  In a rating decision effectuating the Board's decision, dated in August 2008, the RO evaluated the Veteran's PTSD as 0 percent disabling (noncompensable), with an effective date of February 1, 1993 for service connection.  In the September 2009 decision, the Board overturned the decision of the RO once again and granted a 30 percent evaluation for the Veteran's PTSD.  The Veteran is currently assigned a 30 percent rating under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In a claim for a higher initial disability rating; i.e., pursuant to an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  Also, in initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

The Veteran filed his claim for service connection for PTSD in 1993.  Effective November 7, 1996, the regulation governing mental disorders, 38 C.F.R. § 4.132, was revised and renumbered as 38 C.F.R. § 4.130.  That revision changed the rating criteria.  See 61 Fed. Reg. 52,701 -702 (1996).  The revision effective November 7, 1996 does not specify that it was to have a retroactive effect.  Accordingly, the Board will consider the pre- November 7, 1996 criteria and the criteria revised effective that date and apply the criteria most favorable to the Veteran, although if an award were warranted under the revised version, the award could not be effective prior to November 7, 1996.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In the following paragraphs, the Board lists the rating criteria in effect prior to November 7, 1996 and then the revised criteria, and then applies the law to the facts of the case.  In doing so, the Board has broken its analysis into three time frames suggested by the evidence and the history of this case:  First it addresses the March 1993 examination report as well as the evidence preceding that report and contemporaneous to that report.  Second, it addresses the evidence from November 1993 to 2002, noting that from 1999 to 2001 there was no relevant evidence.  Third, it addresses the evidence from 2002 to the present.  In doing so, the Board endeavors to make clear its analysis of all evidence of record that leads to the conclusion that a rating higher than 30 percent is not warranted for any period on appeal under any applicable criteria.  

Under the older criteria, a 30 percent disability rating is assigned when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people, the psychoneurotic symptoms resulting in such reduction in initiative, flexibility, and efficiency and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132 (1996).  

A 50 percent rating is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.  

A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.  

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons and bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002).  VA's General Counsel has concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  59 Fed. Reg. 4752 (1994); VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 2002). 

As revised, there is a general rating formula for mental disorders other than eating disorders.  38 C.F.R. § 4.130 (2013). Ratings are assigned according to the manifestation of particular symptoms. When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2013). 

Under the revised criteria, a 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 (2013). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms of like kind to the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  See Vazquez- Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Id.   

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).  

The record shows that the Veteran has received a variety of psychiatric diagnoses, to include alcohol and substance abuse (which appear to have been in remission for many years) as well as recent findings that the Veteran no longer meets the full criteria for PTSD.  However, in giving the Veteran the benefit of the doubt on several occasions, as noted above, the Board has not attempted to dissociate any psychiatric symptoms from the service-connected disability (PTSD) notwithstanding the fact that there is significant evidence against the claim that the Veteran has PTSD and that it should be evaluated as 30% disabling.   See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Simply stated, it is impossible in this case.  Based on familiarity in such matters, such an attempt by the Board, by obtaining even multiple new VA examinations, is unlikely to succeed and would delay the case to a point that would be unconscionable in this claim that has gone on for more than 20 years.  Further, the Board avoids remanding cases to reduce a veteran's disability evaluation by distinguishing between the Veteran's service and nonservice-connected psychiatric disabilities.  

The Veteran's disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2008).  In this case, the Veteran has a complex psychiatric and medical history.  Service treatment records (STRs) show that he was treated for complaints of anxiety, and that he was provided with Valium.  The STRs note a character disorder with sociopathic features.  His personnel file also shows that he received a number of disciplinary actions.  

The Veteran had active service from January 1969 to November 1970.  

After separation from service he sustained four gunshot wounds, to include a gunshot wound to the head that resulted in the enucleation of his left eye.  

In 1976, he received treatment for psychiatric symptoms, with medications that included Serax and Valium.  In 1978, he was diagnosed with anxiety-related psychiatric disorders, and he was hospitalized for alcoholism.  Thereafter, he received intermittent treatment for psychiatric symptoms, with diagnoses that included anxiety, depression, and PTSD.  He has reported a history of drug and alcohol abuse ending no later than 1980, that he was arrested about 15 times between 1970 and 1993, that he was incarcerated between 1987 and 1990, and that he held about 15 jobs between 1970 and 1993, the longest of which was a construction job that lasted about five years (between 1980 and 1984) (some reports indicate that he reported his longest job had lasted only two years).  He further stated that he had not worked since June 1993, that he felt that he was unable to work due to poor vision, and that he had been living with his second wife since late 1992.  These facts are found in evidence circa 1993 and earlier.  He has reported on many occasions that he shot himself in the head in a suicide attempt in 1987 (there are no contemporaneous treatment reports of record).  In early 2002, he sustained a cerebrovascular accident (CVA), and in 2003, he underwent surgery for a cervical spine disorder, for which he received considerable postoperative rehabilitation treatment.

VA afforded the Veteran an examination with regard to his psychiatric disability in March 1993.  The examiner did not have medical records available for review at that time.  The examination report documents the Veteran's report that he was shot in 1971 resulting in the loss of his right eye and that he shot a girlfriend in the head in 1987 and then turned the gun on himself in an apparent murder/suicide.  He reported that he was then incarcerated in prison for three years.  

Subjective reports of symptoms noted in the March 1993 report included avoidance, emotional numbing, hyperarousal, depression, including daily sadness, fleeting and infrequent suicidal ideation, and loss of pleasure in activities but no re-experiencing of the experiences via intrusive thoughts, nightmares or similar symptoms in the past year.  The Veteran denied hallucinations other than those noted when he was intoxicated.  

Objective findings included the results of psychiatric testing.  These provided some evidence of clinical depression and pathologically high levels of anxiety and moderate levels of anger.  The examiner stated that his responses to test questions did not support a diagnosis of PTSD but did support diagnoses of major depressive episode and alcohol and anxiolytic dependence, both in full remission. 

The December 2011 Court decision, previous Board decisions, and the January 1994 rating decision all indicate that the Veteran also underwent a VA examination on April 2, 1993.  It appears clear that the examination report was part of the record when the case was sent to the Court (the Board can find no fault with the RO).  Since, the case was last before the Board, the claims file has been converted to electronic storage.  The electronic record does not appear to include the April 1993 examination report.  It is very unclear if this was an error of the scanning service or within processing at the Court between the parties of the JMR.  However, the Court has already noted the evidence in that report and it appears that the Veteran's representative has a copy of such report.  This case has been active since 1994.  Rather than engage in what may be a lengthy search process and delay the adjudication of the appeal even more, the Board will adopt the statement of the Court as to the April 1994 examination report.  As noted above, a superfluous delay (the Board has all pertinent information regarding this report from the Court and other documents) of this case would be unconscionable in this claim that has gone on for more than 20 years.  The Board finds no error in proceeding. 

The Court described the relevant evidence found in that April 1993 examination report  as the Veteran's reported symptoms including sleeping problems, hypervigilance, increased irritability, nightmares, occasional flashbacks, avoidance, and depression.  The Court indicated that at the time of the April 1993 examination, the Veteran's short-term memory was noted to be impaired, his mood was depressed, and he was also noted to have some problems with concentration.  However, he was described as devoid of psychotic symptoms and fully oriented with an appropriate affect, an intact immediate and long-term memory, and intact cognitive abilities. The examiner's diagnoses were moderate post-traumatic stress disorder and moderate major depressive disorder.  

Here the Board notes that none of the reported suicide attempts took place after 1987, which was approximately six years prior to the effective date of award of service connection for PTSD.  As the Court stated in the Memorandum Decision, it is unclear how those attempts are relevant to the issue of the severity of PTSD during the time period in question.  The Board finds that the suicide attempts have extremely little probity due to the long period of time between the attempts and the date of entitlement to compensation regarding the evaluation of the PTSD. 

The Court did, however, point out that suicidal ideation and behavior that presents a persistent danger to the Veteran and others are examples of symptoms relevant to a disability rating of 70 percent or 100 percent and then cited to the revised rating criteria found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the JMR, the Parties agreed that, on remand, the Board should provide an adequate statement of reasons and bases that explicitly considers the evidence of suicidal ideation in the March 1993 VA examination and explains whether a staged rating is warranted.  

The evidence referred to by the Parties, the March 1993 report of fleeting and intermittent suicidal ideation, must be considered in light of other evidence contemporaneous to the examination.  

In particular, a January 27, 1993 VA consultation report documents the Veteran's report of anxiety and depression secondary to loss of one eye and legal blindness in the other eye.  It documents that he was married and working.  He was concerned about employment and finances.  The Veteran denied plans to hurt himself or others.  Also noted was that the Veteran reported that he had matured and realized that his anger was only hurting himself and that he was regretful about the past and concerned about the future.  

Also of record are January 29, 1993 notes of treatment at VA's mental hygiene clinic.  Those notes document that the Veteran reported being depressed over the last few months.  He reported a decrease in concentration and feeling nervous but "denies any sxs of S/H or hearing things or seeing things."  

This the Board understands as a denial of hallucinations and a denial of symptoms of suicide and homicide, which it is reasonable to find, includes suicidal ideation, providing evidence against this claim.   

Also from that time frame is an April 1993 report from a social worker documenting that the Veteran was neat and appropriately attired, relaxed, well-oriented, conversational, and without apparent defects in memory, attention, or concentration.  He was articulate and coherent, and free of hallucinations, and insightful.  Also listed is that he had a GAF score of 40.  He was also shown to have regular contact with friends and relatives.  See, eg., psychology clinic initial readjustment assessment signed on the fifteenth of a month (that is illegible) in 1993.  

Records from the Veteran's claim for disability benefits from the Social Security Administration (SSA) include April 1993 and May 1994 reports showing GAF scores between 38 and 40.  

This evidence from January through April 1993 shows that the Veteran's fleeting and intermittent suicidal ideation did not result in disability that approximated the criteria for a higher rating under the older or the revised criteria.  As to the older rating criteria, this evidence does not approximate any of the criteria for a rating higher than 30 percent.  The evidence does not show that his fleeting and infrequent suicidal ideation reduced his reliability, flexibility, or efficiency levels to the extent of resulting in considerable industrial impairment.  Nor are these criteria shown when one considers not only the fleeting and infrequent suicidal ideation but the other symptoms he reported, including anxiety and depression.  Nor is it shown that these symptoms caused severe impairment in his ability to establish and maintain effective or favorable relationships or severely impaired his ability to obtain and retain employment.  As to favorable relationships, this evidence shows that he was able to establish and maintain, for some significant period of time, a relationship with his spouse and, as reported during a November 1993 VA examination, a working relationship as a truck helper until his physical disabilities caused that relationship to cease, and relationships with friends and relatives.  Finally, the significantly more disabling description for the 100 percent rating is not approximated by this evidence.  

The revised criteria were not effective in 1993 and therefore a rating under those criteria would not be permitted to take effect contemporaneous to the March 1993 examination.  However, to the extent that a rating could be effective beginning on November 7, 1996, the report of fleeting and infrequent suicidal ideation in the March 1993 examination, taken together with the other evidence at that time, does not approximate the criteria for a rating greater than 30 percent.  

Although the revised 70 percent rating criteria includes suicidal ideation in the representative list of symptoms, the impact of those symptoms that could give rise to assignment of the rating is stated in the first part of the criteria.  That is occupational and social impairment with deficiencies in most areas.  Similarly, although the 100 percent rating criteria include persistent danger of hurting self or others, the impact of the symptoms that would give rise to assignment of the rating is total occupational and social impairment.  Neither impact is shown by the March 1993 examination report or the contemporaneous evidence.  The evidence does not show that his symptoms, including the fleeting and intermittent suicidal ideation, resulted in deficiencies in work, family relations, school, thinking, or judgment.  What the evidence does show is that his mood was affected.    

The Board has also considered whether the revised criteria for a 50 percent rating are approximated by this evidence but find that it is not.  Again, the level of impairment contemplated by the criteria is not shown by the evidence.  The evidence does not show that his fleeting and intermittent suicidal ideation or any other symptom or combination of psychiatric symptoms at this time caused him to have reduced reliability or productivity.  The difficulties he was experiencing at that time, essentially financial and employment problems, were due to his nonservice-connected vision problems, not his psychiatric symptoms, including the fleeting and intermittent suicidal ideation, depression, loss of pleasure in activities, avoidance, hyperarousal, emotional numbing, sleeping problems, hypervigilance, irritability, short term memory problems, and concentration difficulty.

Additionally, the description that his suicidal ideation was fleeting and intermittent is a description tending to show that his suicidal ideation did not result in the level of disability contemplated by the 70 percent or 100 percent revised criteria.  That the suicidal ideation did not cause significant impairment is, to some degree, shown by his reports in January 1993 because he denied suicidal symptoms at that time and expressed interest in the future.  

In short, the level of impairment contemplated by the criteria for the 50, 70, or 100 percent ratings, as reflected in initial language of each set of criteria, is not shown by the evidence with regard to his psychiatric symptoms.  Nor is it shown that his psychiatric symptoms noted during this period rendered him unable to secure and follow a substantially gainful occupation.  As such a 100 percent rating based on individual unemployability due to service connected disability is not warranted based on this evidence.  See 38 C.F.R. § 4.16 (2013); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Thus, despite the Veteran's endorsement of having fleeting and infrequent suicidal ideation once during this period, it is clear upon review that the overall disability picture during this period, based on the best evidence, is commensurate with the rating criteria for the currently assigned 30 percent disability evaluation.  The Board must assign the rating that most accurately describes the appellant's overall disability picture.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

For these reasons, the Board concludes that the fleeting and intermittent suicidal ideation reported during the March 1993 examination, taken alone or with his other reported symptoms and findings in that report and the evidence contemporaneous to the examination, did not approximate the criteria for a higher rating under either the unrevised or the revised criteria.  

As mentioned earlier, another VA mental disorders examination was conducted in November 1993.  At this time, the Veteran reported that he had been jailed fifteen times since 1970, including for three felonies, although two of those felony charges - aggravated battery on a police office and discharge of a firearm within city limits, had been dropped.  He reported that he was convicted of attempted manslaughter for shooting his girlfriend in the head and served more than three years of a sentence before being released in August 1990.  

As to employment history, he reported that his last job was as a truck helper from October 1992 to June 1993 and that he felt that he was unable to work because of his poor vision.  

As to subjective complaints, the Veteran reported anger and rage episodes since he returned from Vietnam and that he gets angry two to three times per week but does not reach the point at present of wanting to hurt anyone.  The Veteran denied feeling suicidal or homicidal.  He reported that he had a history of three or four suicide attempts, the last in February 1987 when he shot himself in the head following which he was hospitalized for three to four days.  He reported having difficulty falling and staying asleep since the early 1970s.  

Objective findings included that he was mildly depressed and mildly anxious with appropriate affect.  Speech was normally productive, relevant, and coherent.  There were not hallucinations or delusions, he was oriented to time, person, and place; knowledge, memory and recall were intact.  Insight and judgment were limited.  

A May 1994 report, from "M.B.P.", notes "residual difficulties that interfere with "virtually every aspect of his life," complaints of "bitterness and resentment," guilt, anger, and sadness, and that he was participating in weekly group therapy.  A June 1994 SSA decision, shows that the SSA determined that the Veteran was disabled as of June 1993, with a primary diagnosis of "decreased fields of the right eye, statutory blindness," and a secondary diagnosis of "prosthesis of the left eye."  A February 1995 VA progress note shows that he apparently separated from his second wife in late 1994.  Also of record is a September 1995 report from a social worker, which states that the Veteran is "unable to work due to physical and mental disability,"

The Veteran testified before an RO Hearing Officer in October 1995.  He testified that he had attempted suicide a few times, the last time by shooting himself in the head.  October 1995 Hearing Transcript at 15.  After describing this suicide attempt, he testified as follows:  

It is things like this, you know, I do not understand.  All I know is I am tired of suffering.  I wanted out, you know.  Like now, even when I go to the psychiatrist, he will ask me trying to find out what state of mind I am in, was I thinking suicidal or homicidal because that would be the only way I was thinking at a certain time in my life, and it caused me a lot of trouble.  Today, I try to just accept a lot of things and hope that in the future, things will get better.  I will be dead, one of the two.

Id. 

During that October 1995 hearing, the Veteran testified that he has had relationship difficulties and that six months prior to the hearing he and his wife had separated and were in the process of getting a divorce.  Id. 19.  He testified that if a relationship is not working he will try to walk away and get out of it.  Id.  He testified that he does not enjoy life; rather he just survives, barely pays his bills, and has a few dollars left for odds and ends and to eat, but that this was no big deal because he lived alone.  Id. at 22.  

An April 1998 VA progress note characterized his symptoms as "moderate."  As this is the last relevant evidence prior to 2002, the Board here explains why this evidence is evidence against assigning a rating higher than 30 percent under either the revised or unrevised rating criteria during the period from November 1993 to 2002:  

The SSA decision is evidence that the Veteran's industrial impairment was due to his physical non-service connected disabilities.  Although this does not mean that his industrial impairment could not also be due to his psychiatric symptoms, he provided his own statement to the November 1993 examiner that he has not able to work because of his poor vision.  If it was his psychiatric symptoms that resulted in the industrial impairment, it is reasonable to expect that the Veteran would have so stated at that time.  The reports of difficulty sleeping and mild depression and mild anxiousness as well as the findings of limited judgment and insight are not description of symptoms resulting in considerable or greater industrial impairment.  The descriptions of relationship difficulties and impending divorce are evidence that the Veteran was at least able to establish and maintain for a significant time period a favorable and effective relationship.  He was participating in group therapy at the time and his reports during the 1995 hearing are not reports of someone unable to establish and maintain favorable and effective relationships.  There is simply insufficient evidence during this period to find that his psychiatric symptoms did result in such inability and significant evidence against this finding, some evidence coming from the Veteran himself as he repeated cited his non service connected physical disabilities as the cause of his unemployment. 

Additionally, the Board has considered a September 1995 report from a VA social worker, which states that the Veteran is "unable to work due to physical and mental disability," and that the SSA considered him disabled due to PTSD and physical problems.  The Veteran's representative has argued that this report is evidence that a 100 percent evaluation is warranted (under 38 C.F.R. § 4.132, DC 9411 [1996] the criteria for a 100 percent rating include "demonstrably unable to obtain or retain employment").  

The Board disagrees with this assessment and, in fact, finds that this report provides highly limited medical evidence in support of this claim (an increased evaluation for PTSD) as the report unambiguously takes into consideration the Veteran's physical problems, not simply his PTSD.  

The evidence from this period also shows that the Veteran's psychiatric symptoms did not approximate the revised criteria for a rating higher than 30 percent.  His symptoms were essentially mild depression and anxiety and some anger problems, and his symptoms are shown to be less severe during this period than during the prior period, i.e., before 2002.  Hence, a higher rating under the revised criteria is not warranted during this period.  

In the Board's best judgment, the underlying findings pertaining to the Veteran's mental functioning are insufficient to support the assigned GAF scores, or the opinions on unemployability based on PTSD.  In addition, the September 1995 VA report attributes the Veteran's inability to work due to both physical (nonservice-related) and psychiatric disability.  The Board further notes that the probative value of these reports is lessened by the fact that the opinion is from a social workers.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

There is no evidence of psychiatric treatment dated between 1999 and 2001.  Reports dated beginning in 2002 show intermittent treatment for complaints of symptoms that included anxiety, depression, nightmares three to four times per week, and flashbacks once a week.  They indicate that he went to Alcoholics Anonymous meetings, and show that his medications included Prozac, Alprazolam and Fluoxetine.  

In an August 2004 report, from "D.D.S.", a private licensed professional counselor (LPC) that is listed under a heading in the letterhead of "Art Therapy", noted symptoms that included a quick temper, defensiveness, an "inability to maintain employment," isolation, loneliness and estrangement from family members.  The report also mentions sleep difficulties, and that he maintains "passive suicidal thoughts" and includes that his current GAF was 38.  

A VA examination report, dated in June 2007, indicates that the Veteran was taking Alprazolam and Fluoxetine, and that he stated that they were, "Better than anything else I have ever been on."  He reported difficulty sleeping at night, hypervigilance, and an exaggerated startle response. 

He presented for the June 2007 examination in a wheelchair.  His psychomotor activity and speech were unremarkable.  He was clean and casually dressed.  Affect was normal, and mood was "good."  Attention was intact.  He was oriented to person, time, and place.  Thought processes, and thought content, were unremarkable.  There were no delusions or hallucinations.  For "judgment," it was noted that he understood that he had a problem, and for "insight" it was noted that he understood the outcome of his behavior.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  Impulse control was good, and there were no episodes of violence.  Remote, recent, and immediate memory were normal.  There was no persistent re-experiencing of a traumatic event, although he reported avoiding activities, places or people that aroused traumatic recollections.   During the June 2007 examination, he reported that he had been married to his third spouse for three years.  

The Axis I diagnosis was depression.  The Axis V diagnosis was a GAF score of 55.  The examiner stated that the Veteran's GAF score was based on his self-recriminations (dysphoria) and social isolation, and that he felt vulnerable to outside threats. 

VA treatment records from December 2012 document the Veteran's report that he had difficulty falling asleep and staying asleep.  Mental status examination found the Veteran alert cooperative and oriented as to person, place, time, and situation.  His speech was normal, he had a normal span of attention, his thought processes were somewhat idiosyncratic, and, rather concrete.  His rate of production of thought was considered to be normal for conversation, without hesitation or latency.  His thought content concerned his medications.  His affect was well modulated and the clinician noted that he did not currently have a bad temper.  The Veteran did not identify prior episodes of mania or of hallucinations.   The Veteran reported that he no longer had suicidal thoughts.  At this time a GAF score of 49 was assigned and it was noted that in June 2009 he was assigned a GAF score of 45.  

January 2013 VA primary care notes document that the Veteran was there on that occasion with a history of confusion.  His ex-spouse and father reported that he had confusion and his spouse reported that he sees her with two different facts and seemed to be hallucinating but was oriented to time and place.  The clinician stated that "[n]one of these folks are great historians."  The clinician also noted that the Veteran had a CVA in the past with some physical residuals.  After examining the Veteran, the clinician provided an assessment of confusion of unknown origin.  

A January 2014 VA psychology note documents that the Veteran was oriented times three and openly responsive to all inquiries.  He denied problems with short and long term memory.  Affect was appropriate and mood was good. Speech was fluent and rate and volume were within normal limits.  The Veteran denied suicidal or homicidal ideation.  

The next evidence of significance is the report of a February 2014 VA PTSD review examination.  The examiner indicated that the Veteran's diagnosed mental conditions resulted in symptoms that are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  This report documents that the Veteran currently lives in a nursing home and attends AA meetings once per week.  He reported that he had been in a romantic relationship for two years that ended in December 2012 and that he currently talks on the phone on a regular basis with a female friend.  He also reported that he has four good friends with whom he converses.  The Veteran denied significant depression, anxiety or suicidal or homicidal ideation.  The examiner noted that although the Veteran reported that he had been hospitalized for 3 weeks in 2013 for depression and anxiety, the records of the hospitalization indicated that he presented with a complaint of vomiting.  

The Veteran reported occasional depressed mood and that he gets down about his penile implant being removed due to infection.  He denied problems with concentration, irritability, and anger and denied problems making decisions.  He responded to a question about his anxiety, explaining that he was not worried about anything.  

In a remarks section, the examiner explained that the Veteran no longer meets the full criteria for PTSD and that his symptomatology appeared to better accounted for by his history of depression but that he had denied depression during the interview so his mood disorder appeared in remission.  

The evidence from 2002 to the present shows that his psychiatric symptoms do not result in disability that approximates the criteria for a rating higher than 30 percent under the revised or unrevised criteria.  For the reasons already previously discussed with regard to the earlier social worker note regarding employment, the Board affords the LPC's statements as to industrial impairment, including unemployability, very little probative weight.  

The other evidence from this period shows that the Veteran has considerable physical disabilities but his psychiatric symptoms are minimal and the ones that are present are described by the clinicians and examiners in terms of less severity than the earlier evidence.  The symptoms are simply not shown to be of such severity as to produce considerable industrial impairment or result in the inability to secure and follow a substantially gainful occupation.  The evidence shows that the Veteran's PTSD symptoms have not caused considerable impairment in his ability to establish and maintain effective and favorable relationships.  He was able to maintain another marriage for several years and continues to have favorable relationships.  His PTSD symptoms do not approximate a rating higher than 30 percent under the unrevised criteria during this period.  

This evidence also shows that his PTSD symptoms do not result in the level of impairment contemplated by the revised criteria for a 50 percent or greater rating.  During this period his symptoms are not those found in the 50, 70, or 100 percent criteria and are not of like kind.  Rather, this evidence shows that his symptoms are minimal and that psychiatric symptoms have either not been present or are of such minimal severity so as to result in much less than occupational and social impairment with reduced reliability and productivity.  

The Board has not ignored the GAF scores listed during this period of time or previous periods already discussed, including the scores ranging between 38 and 40 contained in two reports, dated in April 1993 and May 1994, (both reports are associated with the SSA's decision), as well as an August 2004 report by a private LPC (licensed professional counselor).  However, the Board finds that these GAF scores are not sufficiently supported by accompanying findings to warrant an evaluation in excess of 30 percent.  See generally, Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (indicating that although a GAF Scale score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability). 

Specifically, an April 1993 report from a social worker shows that the Veteran was neat and appropriately attired, relaxed, well-oriented, conversational, without apparent defects in memory, attention, or concentration.  He was articulate and coherent, and free of hallucinations, and insightful, providing evidence against a finding of a 30 percent evaluation, let alone a higher evaluation.  

Similarly, the Board finds the later GAF scores must be considered along with the symptoms and the descriptions of the symptoms.  Upon such consideration, the disability picture is not one approximating the criteria for a rating higher than 30 percent during the more recent periods on appeal.  

In summary, when these statements and GAF scores are weighed together with the other evidence of record, particularly the findings as to his psychiatric condition and functioning, the Board finds that the evidence shows that the Veteran's symptoms, which include nightmares and sleep disturbances, are of such severity to approximate, or more nearly approximate, the criteria for the currently assigned 30 percent evaluation, and no more throughout the claim/appeal period.  See 38 C.F.R. § 4.7.  No staged rating is warranted.  Also of note is that there are no other criteria under which it would be appropriate to evaluate the Veteran's psychiatric disability.  

A highly important salient point must be made regarding this case, as a whole:  The Veteran is already rated at 100 percent disabled for his service connected physical disabilities, and has been for more than seven years.  See rating action of February 2014.  The Board sees little cogent need for more development (beyond the extensive development already undertaken by the VA in this case) of this case, in light of these facts.  

The Board understands the complexity of successfully evaluating this Veteran in light of his many service and nonservice-connected disabilities, injuries, and other problems.  In resolving all doubt in favor of the Veteran, and in order to provide some finality to the Veteran's case, the Board granted service connection for PTSD and then increased the evaluation of this PTSD, notwithstanding the fact that there is extensive evidence in this case against the claims (only some on which is noted above).  The Board does not address the issue of a rating reduction or a finding of error in the prior Board decision as a general rule in these circumstances.  A full review of the record and the facts of this case clearly indicates the Veteran was given every consideration, with extensive use of the benefit-of-the-doubt doctrine, leading to grants by the Board in two decisions.  It was only with this rule that the Board was able to grant the case to this point.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria include a non-exhaustive list of symptoms and provide for a total rating and for ratings of 50 and 70 percent ratings for impairment significantly greater than what the evidence shows in this case.  There are no symptoms, either reported by the Veteran or found by clinicians or examiners that fall outside of those represented by the symptoms listed in the rating schedule.  In this regard, it is important for the Veteran to understand that not all evidence in this case supports the Board's prior findings (either with regard to service connection or the evaluation of PTSD to 30%).   As such, the Board finds that the first step in the Thun analysis is not met in this case.  Therefore, the Board declines to remand this case for referral for extraschedular consideration.  

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

The Veteran is challenging the initial rating assigned by the RO in its implementation of the Board's July 2008 grant of service connection for PTSD in the August 2008 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his attorney has alleged any prejudice with respect to the notice, or lack thereof, received for his claim at any time during the course of this appeal.  In fact, the Veteran's attorney stated that there were no VCAA or notice issues in this case and waived any issue related thereto.  See statement, received in July 2009; Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam).

Furthermore, the Veteran and his representative have been provided with a copy of the rating decision, the SOC, and the SSOCs issued during the course of his claim/appeal, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with multiple medical examinations in connection with his claim.  Cumulatively, the examination reports include all relevant findings needed to evaluate the Veteran's claim fairly.  There has been no allegation or indication of worsened condition since the last medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Therefore, the examination reports are deemed adequate for the purposes of this adjudication and no further examination is needed. 

Additionally, treatment records relevant to the Veteran's claim have been obtained to the extent possible or otherwise submitted, and are associated with the record.  The Veteran's STRs are of record and have been considered.  SSA records have also been obtained and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


